ABB ATE, Judge
DECISION
The Court has reconsidered its order with respect to the motion for certification to the Supreme Court of Guam, pursuant to Section 16(a) (1), Independent Special Prosecutor’s Act of 1974, Public Law 12-173.
In reviewing its order, the Court considered the following matters: In Agana Bay Development Company (Hong Kong) Ltd., v. Supreme Court of Guam, Dillingham Corporation of the Pacific, Real Party in Interest, Civil Case No. 74-177 (hereinafter cited as Agana Bay), the *281District Court of Guam apparently rendered, at least temporarily, the Supreme Court of Guam a nullity. The term apparently is necessitated inasmuch as the doctrine of dicta would seem to have some bearing on this, or for that matter, any court’s interpretation of that decision. That doctrine requires for the rule of stare decisis to apply that a decision be limited to the precise issue before it. People v. Gregg, 85 Cal. Rptr. 273, 5 C.A.3d 502 (1970). It is this Court’s opinion that the precise issue before the District Court in Agcma Bay was whether the Supreme Court of Guam was legally constituted to act on appellate matters brought before it. It is therefore not certain that this narrow a reading of that decision would result in the conclusion that the Supreme Court of Guam is an entity without the power to act on matters certified to it from the Superior Court of Guam.
The decision in Agana Bay is presently before the United States Court of Appeals for the Ninth Circuit and a decision is anticipated imminently, which should be most dispositive of the status of the Supreme Court of Guam.
A refusal to certify to the Supreme Court during this unusual and hopefully temporary hiatus, would irretrievably prevent the Supreme Court from ever hearing this matter. A court which the Guam Legislature made most unequivocally clear it wished to be the forum in which this dispute was resolved.
For the above reasons, this Court hereby affirms its order of May 20, 1975, to certify the above entitled action to the Supreme Court of Guam.